Citation Nr: 1809060	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1955 to January 1958 and in the Air Force from April to November 1958.  He also served in the Army Reserves from April 1977 to April 1979 and in the Kentucky Army National Guard from January 1980 to January 1983.

In September 2014, the Board of Veterans' Appeals (Board) denied the Veteran's claim for an initial compensable evaluation - meaning an initial rating higher than 0 percent - for his service-connected right ear hearing loss.  Additionally, as the issue of entitlement to a TDIU was raised by the record as a component of the claim for increase then on appeal, the Board assumed jurisdiction over the derivative TDIU claim.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Rather than immediately adjudicating this TDIU claim, however, the Board instead remanded it to the Agency of Original Jurisdiction (AOJ) for further development - namely, to provide the Veteran proper notice concerning this additional benefit, including an official claim application (VA Form 21-8940), and to obtain an addendum opinion from a January 2013 VA audiological examiner concerning the functional impact of the service-connected disabilities to, in turn, assist VA in determining whether a TDIU was warranted.

Upon completion of that development, the AOJ denied this derivative TDIU claim, as reflected in a March 2016 Supplemental Statement of the Case (SSOC), and returned this claim to the Board for further appellate review.  But in August 2016, the Board concluded this claim required still further development and, consequently, again remanded this claim to the AOJ.  Similarly, after completion of this additional development, the AOJ continued the denial of this TDIU claim, as reflected in a September 2017 SSOC, so again returned this claim to the Board for further appellate consideration.  There was compliance, certainly the acceptable substantial compliance, with the Board's remand instructions, in turn permitting the Board to proceed with its adjudication of this derivative claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence does not indicate the Veteran has been unable to engage in substantially gainful employment due to his service-connected bilateral tinnitus and right ear hearing loss disability.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A TDIU claim is a type of increased-rating claim.  See Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).  For increased-rating claims, so including for a claim for a TDIU, 38 U.S.C. § 5103(a) requires, at a minimum, the Secretary to:  (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that Veterans Claims Assistance Act (VCAA) notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In a January 2015 letter, the Veteran was informed of what evidence was required to substantiate his claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, he was afforded ample notice of the applicable law and requirements for substantiating his claim for a TDIU in the March 2016 SSOC.  He has had ample opportunity to respond or supplement the record and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.


Regarding the duty to assist, the Board sees that the claims file contains relevant post-service medical records and the Veteran's written statements and hearing testimony, including his TDIU application (VA Form 21-8940) and related materials concerning his employment history.  Neither he nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to this claim that is obtainable and has not been obtained.  Furthermore, he was afforded VA compensation examinations assessing and reassessing the severity of his service-connected disabilities, including their functional impact to, in turn, assist the Board in determining whether he is unemployable on account of them.  Opinions were provided in response to those examinations and others in support of his claim or against it.  Certainly, these examination reports and the other medical records in the file, particularly when considered collectively, so in the aggregate, provide the information needed to decide this appeal.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges the September 2017 statement from the Veteran's representative, essentially arguing that the AOJ had failed to comply with the Board's August 2016 remand directives.  However, as reflected in the September 2017 SSOC, the AOJ took into account the January 2013 and November 2016 VA audiology examination results in its readjudication of this TDIU claim.  Additionally, the AOJ further indicated that, while the Board had requested "all available records from VAMC Memphis from 2002 to the present," the records after September 2008 were already in the file and, thus, only a request for records for the period from January 2002 to September 2008 was made.  Thus, as already alluded to, the representative's contentions notwithstanding, there was the acceptable substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate this claim.  Therefore, no further assistance to the Veteran with the development of evidence concerning this claim is required.

II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

As it now stands, the Veteran has established his entitlement to service connection for bilateral (left and right ear) tinnitus with an assigned 10 percent evaluation as of January 1, 2005.  There is no higher schedular rating for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Also, service connection has been established for right ear hearing loss with an assigned 0 percent, so noncompensable, evaluation since June 20, 2003.  Since these are the Veteran's only service-connected disabilities, he has not met the § 4.16(a) schedular criteria for a TDIU at any point during the period on appeal because he does not have a single disability rated at 40 percent or more and the combined rating for his service-connected disabilities is not 70 percent or more.  Nonetheless, as explained, he still is potentially eligible to receive a TDIU - albeit instead on a special extra-schedular basis pursuant to the alternative provisions of § 4.16(b), if it is shown that he is indeed unemployable owing to his service-connected hearing-related impairments.

Again, the Board is prohibited from assigning a TDIU on an extra-schedular basis in the first instance without first ensuring the claim was referred to VA's Director of Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, however, the Veteran has not shown he should receive this special consideration.  There simply is not the suggestion of an exceptional or unusual circumstance rendering impractical application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008), affd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Indeed, to the contrary, the preponderance of the evidence is against any notion that he is or has been unable to obtain or maintain substantially gainful employment owing to his service-connected tinnitus and/or right ear hearing loss disability.  The evidence and various medical opinions of record simply do not indicate that his service-connected hearing impairments have any functional impact on his ability to work in a substantially gainful (versus just marginal) capacity.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); 38 C.F.R. § 4.18.

Most recently, the Veteran was afforded another VA audiology examination in November 2016.  Functionally, the examiner indicated that the Veteran's right ear hearing loss disability may interfere with his ability to understand conversations in situations where he is unable to see the speaker.  However, as long as reasonable accommodations are made for him, the examiner stated that the Veteran should be able to perform most jobs for which he has the training and background.  Although the examiner identified some occupations that have hearing loss requirements-such as law enforcement, firefighters, and pilots-the examiner indicated that most occupations do not set physical requirements for hearing.  Moreover, the examiner cited the Americans with Disabilities Act of 1990 to show that a hearing impairment, with or without bilateral tinnitus, as severe as the hearing loss may be, has little, if any effect, upon individual unemployability for physical and/or sedentary employment ventures.  Similarly, the examiner stated that, functionally, the Veteran's bilateral tinnitus may cause a difficulty with concentration and may seem to interfere with an individual's ability to hear well.  However, the examiner further noted that bilateral tinnitus would not preclude the Veteran from obtaining or maintaining substantially gainful physical or sedentary employment.

Geib held that the determination as to whether to award or deny a TDIU is ultimately is for the VA adjudicator to make, as opposed to the medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").

Keep in mind the Veteran already has the highest available rating for his tinnitus.  And, as concerning his right ear hearing loss, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. Through clinical studies of veterans with hearing loss, VHA found that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (Apr. 12, 1994).

The Board is mindful of the Veteran's complaints as concerning his right ear hearing loss. In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. With this in mind the Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statements, examination records and his hearing testimony before the Board. For example, he has had complaints of difficulty hearing in the presence of ambient (background) noise. However, he is service connected for hearing loss and this disability, by its very nature, involves a difficulty with hearing acuity (in this case in his right ear especially). He has reported having difficulty with hearing acuity in this ear. Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.


Consider also there recently was a panel decision issued on December 13, 2017, by the Veterans Court (CAVC) affirming a December 2015 Board decision that, like here, had denied a compensable schedular rating for hearing loss,
as well as referral for a rating based on extra-schedular consideration under 38 C.F.R. § 4.16. See Rossy v. Shulkin, No. 16-0720 (December 13, 2017). That appeal to the Court was filed after the Court decided Doucette v. Shulkin, 28 Vet. App. 366 (2017), which had affirmed a Board decision denying extraschedular referral when only the functional effects alleged were aspects of hearing loss. The Court concluded that Doucette directed the outcome of the appeal in Rossy as well. In Doucette, the Court addressed how to conduct an extraschedular analysis-specifically, the first Thun inquiry-in the contest of a hearing loss claim. The Court held that the rating criteria for §§ 4.85 and 4.86 contemplate, and thus compensate for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts. While leaving open the possibility that extra-schedular consideration for hearing loss might be warranted by other symptoms or functional effects associated with that disability, the Court further held that extra-schedular referral is not reasonably raised when complaints of difficulty hearing are the only complaints of record.

The Court saw no basis to distinguish that appeal from Doucette; as in this case, the only hearing loss problem alleged by the Appellant was difficulty understanding conversations, particularly in noisy or crowded circumstances. Absent other factors, the Court found that this sort of complaint is squarely within the type of symptoms and functional effects contemplated and compensated by VA's schedular rating criteria. The Court found that the Appellant failed to demonstrate any error regarding his hearing loss. The Court affirmed the Board's decision. Recognizing all of this, the threshold element for extra-schedular consideration is not met and any further consideration of governing norms or referral to the appropriate VA officials for extra-schedular consideration is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).


The benefit-of-the-doubt doctrine is not for application since, for the reasons and bases discussed, the preponderance of the evidence is against the claim - not instead supportive of it or in relatively equal balance.  Therefore, referral for extraschedular consideration is not required.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

This claim of entitlement to a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


